UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6347



LEVI LUGINBYHL,

                                               Plaintiff - Appellant,

          versus


AMERICAN CORRECTIONAL    ASSOCIATION,   Unknown
Members, et al.,

                                                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-03-3364-AW)


Submitted:   June 14, 2004                 Decided:   October 21, 2004


Before WILKINSON, LUTTIG, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Levi Luginbyhl, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Levi Luginbyhl appeals the denial of his motion for

reconsideration of the district court’s order dismissing his 42

U.S.C. § 1983 (2000) complaint for failure to state a claim.                We

have     reviewed   the   record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Luginbyhl v. American Correctional Ass’n., No. CA-03-

3364-AW (D. Md. Feb. 13, 2004).            Further, we deny Luginbyhl’s

motion for emergency injunction because he did not first present

that motion to the district court, and did not allege that it would

have   been   impracticable   to   do    so.      See   Fed.   R.    App.   P.

8(a)(2)(A)(i).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                   - 2 -